PER CURIAM.

ON MOTION FOR REHEARING

The appellant, Michael W. Blashford, seeks a rehearing of the per curiam affir-mance without opinion of an order of the trial court denying his motion to correct illegal sentence pursuant to Rule 3.800(a), Florida Rules of Criminal Procedure. Mr. Blashford pled guilty to a number of crimes, including first-degree murder, and was sentenced in 1992 to a term of life imprisonment. He has unsuccessfully sought post-conviction relief on numerous prior occasions.
In his motion for rehearing, Mr. Blash-ford argues that our opinion was arrived at without consideration of his brief, because it was filed after the issuance of the mandate of this court. He suggests that his brief was late-filed through no fault of his, but rather because the Department of Corrections had transported him at inopportune times, the result of which was that he did not timely receive various important court documents.
In order to assure that Mr. Blashford receives the due process to which he is entitled, we grant the rehearing, recall our prior decision and mandate, and receive and consider his brief. Having considered his brief, we once again conclude that the trial court did not err in denying his motion to correct illegal sentence.
AFFIRMED.
PETERSON, MONACO and TORPY, JJ., concur.